DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “an analog valve”.  Parent claim 10 recites “a simulator valve”.  It is not clear if the valve of claim 13 correspond to the valve of parent claim 10, is an additional valve.
Claim 14 recites “a first valve and second valve”.  Parent claim 10 recites “a simulator valve”.  The disclosure appears to disclose an embodiment with one simulator valve and an embodiment with two simulator valves, but does not disclose an embodiment with a simulator valve and a first valve and a second valve.  It is not clear if one or both of the valves of claim 14 correspond to the valve of parent claim 10, or are additional valves.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al (US# 2014/0157771).
Jeon et al disclose all the limitations of the instant claims including; a braking system for a vehicle having a default performance mode (Fig 2a) and an alternate performance mode (Fig 2b), the braking system comprising: a pedal assembly  coupled with a master cylinder 10, the pedal assembly having a feedback force (via 13), the pedal assembly having two or more activated positions and an inactivated position; a pedal feel simulator 13 coupled with the pedal assembly, the pedal feel simulator configured to apply force feedback to the pedal assembly [0026], the pedal feel simulator coupled with a simulator valve 15, the simulator valve configured to hold pressure within the pedal feel simulator when the braking system is in the alternate performance mode (Fig 2b, [0038]) ; and a plurality of wheel brakes are hydraulically or non hydraulically coupled with a pressure provider.
Regarding claim 2, the first performance mode can be considered a comfort mode and the second performance mode can be considered a sport mode as an initial loading of the buffer has been provided [0038].
	Regarding claim 3, the simulator valve is an electromechanical valve 15 (solenoid [0028]).
Regarding claim 6, note second simulator valve 14 coupled with the pedal feel simulator.

	Regarding claim 8, Jeon et al disclose an electric  or electromechanical pressure provider [0005].  While Jeon et al does not discuss the provider in the detailed description, it is clear the invention is an improvement of the pedal simulator for brake-by-wire systems of the background art.
	Regarding claim 9, the pedal feel simulator 13 is configured to apply force feedback to the pedal assembly via the master cylinder.  [0026][0027]
	Regarding claim 10, Jeon et al disclose a method comprising: selecting a driving performance mode from at least one of a first performance mode (fig. 2a) and a second performance mode (figure 2b or the modes discloses in [0035]) for a braking system, the braking system having a pedal assembly coupled with a master cylinder 10, the pedal assembly having a feedback force (via 13), the pedal assembly having two or more activated positions and an inactivated position, a pedal feel simulator 13 coupled with the pedal assembly, the pedal feel simulator configured to apply force feedback to the pedal assembly [0026], the pedal feel simulator coupled with a simulator valve 15, the simulator valve configured to trap pressure within the pedal feel simulator when the braking system is in the second performance mode [0038], a plurality of wheel brakes hydraulically coupled with the master cylinder (via 24/25); selecting a pedal response force based on performance mode selection [0035], where the pedal response force having a first pedal response force for the first performance mode and a second pedal response force for the second performance mode, and the first pedal response force is different than the second pedal response force; and configuring the pedal feel simulator to have the selected pedal response force.
Regarding claim 11, selecting the driving performance mode from at least one of the first performance mode and the second performance mode includes selecting from a comfort mode and a sport mode.  The first performance mode can be considered a comfort mode and the second 
	Regarding claim 12, the method further comprises pre-filling fluid pressure within the pedal feel simulator.  [0038]
	Regarding claim 14, the pedal feel simulator assembly has been configured to have the selected pedal response force by opening at least one of a first valve 15 and second valve 14 connected with the pedal feel simulator.

Claim(s) 1-6, 8-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besier et al (US# 2016/0152219).
Besier et al  disclose all the limitations of the instant claims including; a braking system for a vehicle having a default performance mode (normal brake-by-wire) and an alternate performance mode (ABS), the braking system comprising: a pedal assembly 1 coupled with a master cylinder 2, the pedal assembly having a feedback force (via 3), the pedal assembly having two or more activated positions and an inactivated position; a pedal feel simulator 3 coupled with the pedal assembly, the pedal feel simulator configured to apply force feedback to the pedal assembly, the pedal feel simulator coupled with a simulator valve 32, the simulator valve configured to hold pressure within the pedal feel simulator when the braking system is in the alternate performance mode [0048]-[0051] ; and a plurality of wheel brakes are hydraulically or non hydraulically coupled with a pressure provider 5.
Regarding claim 2, the first performance mode can be considered a comfort mode and the second performance mode can be considered a sport mode as an increased stiffness has been provided [0051].
	Regarding claim 3, the simulator valve is an electromechanical valve 32 (solenoid [0041]).

	Regarding claim 5, the check valve 34 is hydraulically connected in parallel with the electromechanical valve 32.
Regarding claim 6, note second simulator valve 34 coupled with the pedal feel simulator.
	Regarding claim 8, Besier et al disclose an electric  or electromechanical pressure provider 5.  
	Regarding claim 9, the pedal feel simulator 3 is configured to apply force feedback to the pedal assembly via the master cylinder. 
	Regarding claim 10, Besier et al disclose a method comprising: selecting a driving performance mode from at least one of a first performance mode (normal brake-by-wire) and a second performance mode (ABS) for a braking system, the braking system having a pedal assembly 1 coupled with a master cylinder 2, the pedal assembly having a feedback force (via 3), the pedal assembly having two or more activated positions and an inactivated position, a pedal feel simulator 3 coupled with the pedal assembly, the pedal feel simulator configured to apply force feedback to the pedal assembly, the pedal feel simulator coupled with a simulator valve 32, the simulator valve configured to trap pressure within the pedal feel simulator when the braking system is in the second performance mode [0048]-[0051], a plurality of wheel brakes 8-11 hydraulically coupled with the master cylinder; selecting a pedal response force based on performance mode selection [0049], where the pedal response force having a first pedal response force for the first performance mode and a second pedal response force for the second performance mode, and the first pedal response force is different than the second pedal response force; and configuring the pedal feel simulator to have the selected pedal response force.
Regarding claim 11, selecting the driving performance mode from at least one of the first performance mode and the second performance mode includes selecting from a comfort mode and a 
	Regarding claim 12, the method further comprises pre-filling fluid pressure within the pedal feel simulator.  Note the simulator will have fluid stored in it due to the brake-by-wire event up to the start of ABS control.
	Regarding claim 14, the pedal feel simulator assembly has been configured to have the selected pedal response force by opening at least one of a first valve 32 and second valve 34 connected with the pedal feel simulator.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US# 2014/0157771) in view of Giers (US# 2004/0041466) or Burkhard et al (US# 2008/0238188).
Jeon et al disclose all the limitations of the instant claim with exception to opening an analog valve connected with the pedal feel simulator.  It is not clear if the opened valve 14 and/or 15 of Jeon et al is analog or digital.  Giers discloses a similar device and further teach that analog simulator valves are preferred.  [0010] Burkhard et al disclose a brake system and further teach that analog valves provide precise pressure adjustment and great comfort.  [0038]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use analog valves, as taught .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2016/0152219) in view of Giers (US# 2004/0041466) or Burkhard et al (US# 2008/0238188).
Besier et al disclose all the limitations of the instant claim with exception to opening an analog valve connected with the pedal feel simulator.  It is not clear if the opened valve 32 of Besier et al is analog or digital.  Giers discloses a similar device and further teach that analog simulator valves are preferred.  [0010] Burkhard et al disclose a brake system and further teach that analog valves provide precise pressure adjustment and great comfort.  [0038]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use analog valves, as taught by Giers or Burkhard et al, for the valve 32 of Besier et al to improve precision, performance and comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK